                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 DROPZONEMS, LLC, an Oregon LLC,

               Plaintiff/Counter-Defendant,                         No. 3:16-cv-02348-YY
        V.
                                                                   OPINION AND ORDER
 STEVEN COCKAYNE; NATALIE
 ROGERS; DAVID THORPE; and
 PACIFIC NORTHWEST SKYDIVING
 CENTER, LLC, an Oregon LLC,

               Defendants/Counter-Claimants.

 STEVEN COCKAYNE,

               Third-Party Plaintiff,
        v.

 KYLE WILLIAMS; TIMOTHY
 NOONAN; and ALEX TOGSTAD,

               Third-Party Defendants.




MOSMAN,J.,

       On September 12, 2019, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation ("F&R") [ECF 122], recommending that I grant Defendants' Motion for

Summary Judgment [ECF 81] and that I grant Plaintiffs and Third-Party Defendants' Motion for

Summary Judgment [ECF 78]. Plaintiff filed objections [ECF 137] to which Defendants

responded [ECF 150].



1 - OPINION AND ORDER
       In addition, on October 15, 2019, Judge You issued a Supplemental F&R [ECF 139]

recommending I grant Plaintiffs oral motion to strike the supplemental declaration of Steven

Cockayne [ECF 113]. Defendants filed objections [ECF 145] to which Plaintiff responded

[ECF 151].

                                      LEGAL STANDARD

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

II

II

II

II

II

II

II




2 - OPINION AND ORDER
                                       CONCLUSION

       Upon review of the F&R and the Supplemental F&R, I agree with Judge You's reasoning

and conclusions. Therefore, I ADOPT both the F&R [122] and the Supplemental F&R [139] as

my own opinions. I GRANT Plaintiffs motion to strike the supplemental declaration of Steven

Cockayne [113]. I GRANT Defendants' Motion for Summary Judgment [81]. I GRANT

Plaintiffs and Third-Party Defendants' Motion for Summary Judgment [78]. As a result, this

case is DISMISSED with prejudice. All pending motions are DENIED as moot.

       IT IS SO ORDERED.

       DATED this            of February, 2020.




3 - OPINION AND ORDER
